Exhibit 4
                Chicago Police Department                                                     Special Order S04-19
                SEARCH WARRANTS


      ISSUE DATE:                14 May 2021                      EFFECTIVE DATE:            28 May 2021
      RESCINDS:                  03 January 2020 Version
      INDEX CATEGORY:            Preliminary Investigations




I.         PURPOSE
           This directive:

           A.       outlines the search warrant classifications, including John Doe, Unregistered Confidential Informant,
                    Registered Confidential Informant, and No-Knock Search Warrants.
           B.       outlines the responsibilities and accountability for search warrant investigations and development.
           C.       outlines procedures for preparing Complaints for Search Warrants (CCMC-1-219) and Search
                    Warrants (CCMC-1-220).
           D.       continues the procedures for obtaining, serving, returning, and retaining Complaints for Search
                    Warrants (CCMC-1-219) and Search Warrants (CCMC-1-220).
           E.       details the requirements for the review of Complaints for Search Warrants (CCMC-1-219) and Search
                    Warrants (CCMC-1-219) by the submitting member’s chain of command and the approval by the
                    designated Department supervisor before these documents are presented to an assistant state's
                    attorney for review and submitted to a judge for approval.
           F.       continues the use of the City Claims Notification form (CPD-11.719).

           NOTE:             The Department has determined extraordinary circumstances demand an immediate revision
                             or clarification to this policy. The Department will continue to work to review and modify the
                             procedures and responsibilities established by this directive, as necessary, to ensure the
                             appropriate development, approval, service, supervision, and accountability for the use of
                             search warrants. While this review is being conducted and until a revised directive is
                             published, the procedures established by this directive will remain in effect.


II.        POLICY
           A.       All Department members will treat all persons with the courtesy and dignity which is inherently due
                    every person and will act, speak, and conduct themselves in a courteous, respectful, and professional
                    manner. All Department members will act in accordance with the Constitution of the United States of
                    America, including the Fourth Amendment, and will comply with the law and Department policy.
           B.       All Department members participating in serving a search warrant will exercise caution and use
                    tactics that protect and respect the rights of all individuals who are involved.

                    1.       Consistent with the Department directive titled "De-escalation, Response to Resistance,
                             and Use of Force," Department members are required to use de-escalation techniques to
                             prevent or reduce the need for force, unless doing so would place a person or a Department
                             member in immediate risk of harm, or de-escalation techniques would be clearly ineffective
                             under the circumstances at the time.
                    2.       Department members are responsible for the safety and security of persons in their custody.
                             Department members are reminded that a subject will be searched and restrained in such a
                             manner as to prevent escape and to provide for the safety of the public, the person in
                             custody, and the Department members involved. Consistent with the above requirement,




S04-19 Search Warrants                                                                     Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                            Page 1 of 21
                        Department members will assess the necessity to apply restraining devices (handcuffs) to
                        subjects during the service of a search warrant.
                3.      If forcible entry is required, use only the amount necessary to gain entry, making every effort
                        to leave the premise in the same condition as originally found.
        C.      All Department search warrants will require approval by a sworn Department member the rank of
                deputy chief or above, including all search warrants for real property or locations where occupants
                could be present, with the following exceptions:

                1.      All search warrants classified as John Doe or No-Knock warrants will require personal review
                        and approval by the submitting Department member's bureau chief or above, and not a
                        designee.

                        REMINDER:       The bureau chiefs authorized to review and approve John Doe or No-Knock
                                        search warrants are the chiefs of the Bureau of Patrol, Bureau of Detectives,
                                        Bureau of Counterterrorism, Bureau of Crime Control Strategies, and
                                        Bureau of Internal Affairs.

                2.      All search warrants that do not involve real property or locations where occupants could be
                        present, including digital, electronic, or solely evidentiary (e.g., buccal swab) search warrants
                        are required to be approved by a sworn Department member the rank of lieutenant or above.

                        NOTE:           Department members will refer to the Department directive titled "Electronic
                                        and Evidentiary Search Warrants" for the full procedures on the
                                        investigation, development, approval, and service of digital, electronic, or
                                        solely evidentiary (e.g., buccal swab) search warrants that do not involve
                                        real property or locations where occupants could be present.

        D.      A sworn Department member of the rank of lieutenant or above will:

                1.      be present on-scene and in overall command while serving the search warrant;
                2.      remain on-scene for the full duration of the search warrant being served, including the
                        conclusion of all searches; and
                3.      review all pre-service and post-service reporting requirements.
        E.      A sworn member of the rank of sergeant or above will perform the functions of the search team
                supervisor and will:

                1.      oversee all pre-service planning requirements;
                2.      be present and remain on the scene for the full duration of the search warrant being served;
                        and
                3.      oversee all post-service reporting requirements.
        F.      A sworn member assigned to the search team and designated by the search team supervisor will
                perform the functions of the evidence officer for every search warrant served.
        G.      A sworn female Department member will be present during the service of the search warrant and
                available for any search warrant assignment, including for occupant security and searches.
        H.      Department members are prohibited from using their personal funds for the purchase of controlled
                substances or other items of contraband.
        I.      All search warrants obtained by Department members, including those that did not result in the
                seizure of property or are returned unserved, will be documented by the creation and approval of a
                Search Warrant Data record in the CLEAR system.
        J.      Department members will refer to the Department directive titled "Electronic and Evidentiary
                Search Warrants" for the procedures on the investigation, development, approval, and service of
                digital, electronic, or solely evidentiary (e.g., buccal swab) search warrants that do not involve real



S04-19 Search Warrants                                                                 Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                        Page 2 of 21
                property or locations where occupants could be present. The approval and service of digital and
                electronic search warrants will be governed by any additional requirements established and directed
                by their respective bureau chiefs, the State's Attorney Office, and the approving judge.
        K.      Consistent with the Department directive titled "Complaint and Disciplinary Procedures,"
                Department members will notify a supervisor if they become aware of any wrong raid (as defined
                below) or any alleged, suspected, or apparent violations of the Rules and Regulations of the Chicago
                Police Department, directives, or orders by any sworn or civilian Department members while
                developing, preparing, or serving a search warrant, including but not limited to submitting false
                reports while developing, preparing, or serving a search warrant.

                1.      For the purposes of search warrants, a wrong raid is:

                        a.      a search warrant that is served at a location that is different than the location listed on
                                the search warrant; or
                        b.      an incident where a Department member serving a search warrant encounters,
                                identifies, or should reasonably have become aware of circumstances or facts that
                                are inconsistent with the factual basis for the probable cause documented and used
                                to obtain the search warrant.
                2.      When observing, being notified of, or becoming aware of alleged, suspected, or apparent
                        violations of the Rules and Regulations of the Chicago Police Department, directives, or
                        orders by any sworn or civilian Department member, Department supervisors will generate a
                        Log Number in accordance with the Department directive titled “Complaint and Disciplinary
                        Procedures," including identifying the accused members and the alleged, suspected, or
                        apparent violations of the Rules and Regulations of the Chicago Police Department,
                        directives, or orders by any sworn or civilian member of the Chicago Police Department.
        L.      The Department will conduct a critical incident after-action review for search warrants identified as
                wrong raids or in other circumstances identified by the Superintendent.

                1.      The critical incident after-action review for search warrants will include, but is not limited to, a
                        review of the search warrant documentation, including the unit Search Warrant File and
                        relevant recorded evidence (e.g., body worn camera recordings).
                2.      The results of each after action review will be presented to the Superintendent for a personal,
                        secondary review and determination of any required actions, including any:

                        a.      modifications to Department policies, tactics, equipment, or training.
                        b.      communication to Department supervisors, including the reviewing or approving
                                command staff members, the on-scene supervisors, or the search team supervisor.
                3.      The Superintendent will arrange for an annual evaluation of all the reviews conducted as
                        outlined in Item II-L.

III.    UNIFORM REQUIREMENTS
        A.      For each search warrant being served, two entry team officers will be attired in the prescribed
                seasonal field uniform of the day.
        B.      For the purposes of public and individual officer safety, all civilian-dress members of the Chicago
                Police Department engaged in serving a search warrant will make themselves identifiable by use of
                specialized personal garments (i.e., Specialized Cap, Warrant Team Vest), in accordance with the
                provisions of this directive.

                NOTE:           Descriptions of and authorizations for specialized personal garments servare
                                contained in the Department directive titled "Departmental Specialized Personal
                                Garments." All districts and designated units have been supplied an inventory of
                                Warrant Team Vests to be made available for serving search warrants.




S04-19 Search Warrants                                                                   Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                          Page 3 of 21
        C.      In unusual circumstances, the search team supervisor may request the authorization for an exception
                to uniform requirements from their exempt-rank unit commanding officer. The search team supervisor
                will be prepared to justify such a request for an exception (e.g., approach path is carefully guarded,
                necessitating covert entry onto the premises; search team members must remain inconspicuous at
                the location and delay serving the search warrant until the arrival of a particular subject of the search
                warrant).
        D.      Department members assigned to the Office of the Superintendent, the Bureau of Detectives, and the
                Bureau of Counterterrorism may be exempt from the uniform requirements with prior approval from
                the appropriate exempt-rank Department member.
        E.      The Equipment and Supply Section will maintain a supply of specialized personal garments for
                distribution to designated units that have personnel authorized to wear specialized personal
                garments.
        F.      Department members authorized to wear specialized personal garments and attired in civilian dress
                will wear the required identifying garments prior to and while serving a search warrant.

                NOTE:           Specific units, designated by the appropriate bureau chief or exempt-rank
                                Department member, will be authorized to wear specialized personal garments while
                                serving search warrants or other Department-related duties.


IV.     SEARCH WARRANT CLASSIFICATIONS
        A.      John Doe Search Warrants

                1.      An individual will be classified as a John Doe for the purpose of obtaining a search warrant
                        when:

                        a.      the individual provides specific information concerning a criminal activity to a specific
                                Department member or team;
                        b.      the individual wishes to remain anonymous throughout the course of obtaining the
                                search warrant;
                        c.      the specific information has been verified and corroborated by an independent
                                investigation by the Department member, consistent with the search warrant
                                development procedures outlined in Item VI of this directive; and
                        d.      has not received monetary or other compensation for cooperation.
                2.      Department members utilizing an individual classified as a John Doe for the purpose of
                        obtaining a search warrant will present this individual to the judge approving the Search
                        Warrant (CCMC-1-220).
                3.      The Department will not utilize search warrants classified as John Doe search warrants
                        unless the search warrant is personally reviewed and approved by the submitting
                        Department member's bureau chief and not a designee.
        B.      Unregistered Confidential Informant

                1.      An individual will be classified as an Unregistered Confidential Informant (UCI) for the
                        purpose of obtaining a search warrant when the individual:

                        a.      provides specific information concerning a criminal activity to a specific Department
                                member or team;
                        b.      has given repeated, documented, and verified information concerning criminal activity
                                to a specific Department member or team;
                        c.      has not received monetary or other compensation for cooperation; and
                        d.      is not registered with the Bureau of Counterterrorism.




S04-19 Search Warrants                                                                 Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                        Page 4 of 21
                2.      Unregistered Confidential Informant (UCI) Files

                        a.      To provide protection to Department members and the Unregistered Confidential
                                Informant (UCI), a standardized procedure has been established to document the
                                use of the UCI in order to protect the anonymity of the UCI. Department members
                                utilizing a UCI will maintain a UCI File that:

                                (1)     documents the identity and reliability of the UCI;
                                (2)     establishes the credibility of the UCI in support of search warrant activities;
                                        and
                                (3)     collects and retains pertinent information of the UCI to maintain the integrity
                                        of the system.
                        b.      Department members utilizing a UCI will maintain a UCI File that will include a copy
                                of all:

                                (1)     associated reports from each instance the UCI provides information that
                                        leads to an arrest or recovery of evidence;
                                (2)     Illinois State Police Crime Lab Reports from each instance a lab report is
                                        received for evidence that was recovered based on information received from
                                        a UCI; and
                                (3)     search warrants obtained based on information received from a UCI.
                3.      Department members utilizing a UCI for the purposes of obtaining search warrants will:

                        a.      conduct an independent investigation to verify and corroborate the specific
                                information that has been provided to the member by the UCI, consistent with the
                                search warrant development procedures outlined in Item VI of this directive; and
                        b.      upon submission of the Search Warrant (CCMC-1-220), make the UCI File available
                                for review to the member’s chain of command for the review and approval of the
                                search warrant.
                4.      Before approving the Complaint for Search Warrant (CCMC-1-219) and the Search Warrant
                        (CCMC-1-220), the approving supervisor will ensure that the Department member's UCI File
                        is reviewed and contains all pertinent information listed in item IV-B-1 through 2.
        C.      Registered Confidential Informants (RCI)

                1.      A cooperating individual who provides intelligence and information concerning criminal
                        activity to a specific Department member that is eligible to receive compensation consistent
                        with Department policy and bureau-level procedures, and:

                        a.      voluntarily provides intelligence and information concerning criminal activity to a
                                specific Department member or team;
                        b.      is eligible to receive monetary compensation for providing verified and documented
                                intelligence and information to a specific Department member or team consistent with
                                this directive and the bureau's policy and procedures; and
                        c.      is registered as an RCI through the Bureau of Counterterrorism.

                        NOTE:           Bureau-of-Counterterrorism-related decentralized unit personnel operating
                                        under the Bureau of Patrol are the only non-Bureau-of-Counterterrorism
                                        members authorized to utilize the Bureau of Counterterrorism Registered
                                        Confidential Informant System.

                2.      Registered Confidential Informant (RCI) Files

                        To provide protection to both Department members and the Registered Confidential
                        Informant (RCI), a standardized procedure has been established to document the use of the


S04-19 Search Warrants                                                                Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                       Page 5 of 21
                        RCI. To protect the anonymity of RCIs, a secured Department repository is maintained by the
                        Bureau of Counterterrorism and contains the Department's Registered Confidential Informant
                        Files. RCI Files are created to:

                        a.      document the identity and reliability of the RCI;
                        b.      establish the credibility of the RCI in support of search warrant activities;
                        c.      document an individual's cooperation in support of requests for letters of
                                consideration;
                        d.      record the monetary payments and dispensing of "1505" and contingency fund
                                monies; and
                        e.      collect and retain pertinent information of the RCI to maintain the integrity of the
                                system.

                        NOTE:           The Bureau of Internal Affairs will maintain their own Registered Confidential
                                        Informant (RCI) Files and repository separate from the Bureau of
                                        Counterterrorism for confidentiality purposes.

                3.      Department members utilizing an RCI for the purposes of obtaining a search warrant will:

                        a.      conduct an independent investigation to verify and corroborate the specific
                                information that has been provided to the member by the RCI, consistent with the
                                search warrant development procedures outlined in Item VI of this directive; and
                        b.      submit a copy of any required reports pursuant to procedures established by the
                                Bureau of Counterterrorism.
                4.      The Chief, Bureau of Counterterrorism, will ensure Registered Confidential Informants (RCI)
                        are registered and the Bureau of Counterterrorism Registered Confidential Informant File
                        System is maintained and secured in accordance with established policy and procedures set
                        forth by Bureau of Counterterrorism directives.
        D.      "No-Knock" Search Warrant

                1.      The Department will not utilize search warrants classified as "no-knock" search warrants
                        unless:

                        a.      there is a reasonable suspicion that knocking and announcing would be dangerous to
                                the life or safety of the officers serving the warrant or another person; AND
                        b.      the search warrant is personally reviewed and approved by the submitting
                                Department member's bureau chief or above, and not a designee.
                2.      A judge may authorize a "no-knock" search warrant when there is a reasonable suspicion that
                        knocking and announcing would be dangerous to the life or safety of the officers serving the
                        warrant or another person. A "no-knock" search warrant allows law enforcement to enter a
                        property without immediate prior notification to the residents, such as by knocking or ringing a
                        doorbell pursuant to 725 ILCS 55/108-8.
                3.      Prior to serving a "no-knock" search warrant, the search team supervisor will ensure:

                        a.      that each participating member is assigned a functioning body worn camera (BWC)
                                and is following policies and procedures in accordance with the Department directive
                                titled "Body Worn Cameras"; and




S04-19 Search Warrants                                                                  Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                         Page 6 of 21
                        b.      that a Special Weapons and Tactics (SWAT) supervisor is notified that a "no-knock"
                                search warrant has been issued pursuant to 725 ILCS 55/108-8 and request the
                                SWAT Team service of the "no-knock" search warrant.

                                NOTE:             A SWAT team supervisor can be contacted at all times via the 24–
                                                  hour SWAT desk, PAX 4344.

                4.      Only the SWAT Team will serve "no-knock" search warrants.

V.      BOUNDARY CONSIDERATIONS
        A.      Whenever a Department member wishes to obtain a search warrant to be served outside of Cook
                County and the search warrant is related to a criminal offense which occurred outside the jurisdiction
                of Cook County, the member will follow the procedures required by the Office of the State's Attorney
                of the affected jurisdiction in regards to preparing and serving the search warrant, processing of
                evidence, and prosecution.

                NOTE:           Department members obtaining a search warrant according to the procedures
                                outlined above are still required to follow the provisions of this directive regarding
                                Department supervisory review and approval and the procedures for documenting
                                and serving search warrants.

        B.      The Office of the Cook County State's Attorney will be contacted, according to the procedures
                outlined in this directive, when Department members seek to obtain a search warrant in the following
                circumstances:

                1.      The location of the search warrant is within the City of Chicago.
                2.      The associated criminal act occurred within the City of Chicago, and a search warrant is
                        sought for a location, either:

                        a.      outside the corporate limits of the City of Chicago; or
                        b.      outside the geographical boundaries of Cook County.

                NOTE:           Whenever possible, Department members who intend to serve a search warrant
                                outside the City of Chicago will notify the local jurisdiction to seek the assistance of
                                local law enforcement personnel.

        C.      Before serving the search warrant, members assigned to the Bureau of Patrol serving a search
                warrant outside of their district or area of assignment will seek approval from their area deputy chief,
                through their chain of command, and from the commander and area deputy chief of the district of
                service. The search team supervisor will ensure the following notification are made prior to serving
                the search warrant:

                1.      The Office of Emergency Management and Communications (OEMC) dispatcher;
                2.      The district station supervisor of the district of occurrence;
                3.      The designated unit supervisor/district station supervisor of the search team; and
                4.      Crime Prevention and Information Center (CPIC).
        D.      Department members serving a search warrant outside the corporate limits of the City of Chicago will
                notify:

                1.      the designated unit supervisor/district station supervisor of the search team; and
                2.      Crime Prevention and Information Center (CPIC).




S04-19 Search Warrants                                                                    Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                           Page 7 of 21
                NOTE:           Whenever possible, Department members who intend to serve a search warrant
                                outside the City of Chicago will notify the local jurisdiction to seek the assistance of
                                local law enforcement personnel.


VI.     SEARCH WARRANT DEVELOPMENT
        A.      Information used in the development of any search warrant will be verified and corroborated by an
                independent investigation prior to submission and approval of the search warrant.
        B.      Prior to preparing a Complaint for Search Warrant (CCMC-1-219) and Search Warrant
                (CCMC-1-220), it is the affiant Department member's responsibility to take all the proper investigative
                steps to provide for the integrity of the search warrant and ensure that the information is properly
                verified and corroborated. This preparation will include a review of the Rules and Regulations of the
                Chicago Police Department, state and constitutional law, and the appropriate research,
                investigation, and operational planning.
        C.      The affiant Department member preparing a Complaint for Search Warrant (CCMC-1-219) and
                Search Warrant (CCMC-1-220) will:

                1.      ensure all the information is truthful, accurate, and current to the best of the member's ability.
                2.      conduct a thorough debriefing of any cooperating informant to establish individual credibility
                        and verify the information provided.
                3.      verify as much information as possible regarding the person who is the subject of the search
                        warrant including, but not limited to:

                        a.      name, alias, nickname, birth date, and physical description of the person who is the
                                subject of the search warrant;
                        b.      home address, relationship to the search warrant location, and other locations; and
                        c.      in-custody status or location, such as Cook County Jail, Cook County Electronic
                                Monitoring, and Illinois Department of Corrections (IDOC).
                4.      verify as much information as possible regarding the search warrant location including, but
                        not limited to:

                        a.      physical location, description,       complete    address,    apartment    number,    and
                                distinguishing features;
                        b.      additional occupants of the location, paying special attention to potentially vulnerable
                                persons (e.g., children, elderly, persons with disabilities, people with limited English
                                proficiency);
                        c.      potential security features, including fortified locations, availability of weapons, and
                                animals; and
                        d.      when the person who is the subject of the search warrant is most likely to be at the
                                location.
                5.      use the Department's investigative tools to verify the validity of the person who is the subject
                        of the search warrant and the search warrant location.
        D.      The preparing Department member will document the investigation to corroborate the content of the
                Complaint for Search Warrant (CCMC-1-219) and Search Warrant (CCMC-1-220) and will verify the
                validity of the search warrant before presenting that warrant and affidavit to their chain of command
                for review and approval and to the State's Attorney's Office (SAO) for review.




S04-19 Search Warrants                                                                  Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                         Page 8 of 21
VII.    SEARCH WARRANT COMPLAINT PREPARATION
        A Department member preparing a Complaint for Search Warrant (CCMC-1-219) and Search Warrant
        (CCMC-1-220) will:

        A.      prepare one original Complaint for Search Warrant (CCMC-1-219) and one original Search Warrant
                (CCMC-1-220);
        B.      ensure that both the Complaint for Search Warrant (CCMC-1-219) and the Search Warrant
                (CCMC-1-220) accurately and specifically describe the person who is the subject of the search
                warrant, the location to be searched, and articles to be seized; and
        C.      present both the Complaint for Search Warrant (CCMC-1-219) and Search Warrant (CCMC-1-220) to
                the member's immediate supervisor who will review both forms and ensure both forms are presented
                to the designated approving supervisor for review and approval. The Complaint for Search Warrant
                (CCMC-1-219) and Search Warrant (CCMC-1-220) will be reviewed by the submitting member's
                exempt-level commanding officer, through their immediate chain of command, before being submitted
                to the appropriate sworn Department member the rank of deputy chief or above for approval.

VIII.   SEARCH WARRANT REVIEW AND APPROVAL
        A.      All Department search warrants will require approval by a sworn Department member the rank of
                deputy chief or above, including all search warrants for real property or locations where occupants
                could be present, with the following exceptions:

                1.      All search warrants classified as John Doe or No-Knock warrants will require personal review
                        and approval by the submitting Department member's bureau chief or above, and not a
                        designee.

                        REMINDER:       The bureau chiefs authorized to review and approve John Doe or No-Knock
                                        search warrants are the chiefs of the Bureau of Patrol, Bureau of Detectives,
                                        Bureau of Counterterrorism, Bureau of Crime Control Strategies, and
                                        Bureau of Internal Affairs.

                2.      All search warrants that do not involve real property or locations where occupants could be
                        present, including digital, electronic, or solely evidentiary (e.g., buccal swab) search warrants
                        are required to be approved by a sworn Department member the rank of lieutenant or above.

                        NOTE:           Department members will refer to the Department directive titled "Electronic
                                        and Evidentiary Search Warrants" for the procedures on the investigation,
                                        development, approval, and service of digital, electronic, or solely
                                        evidentiary (e.g., buccal swab) search warrants that do not involve real
                                        property or locations where occupants could be present.

        B.      When reviewing any search warrant, Department supervisors will ensure the search warrant meets
                the statutory and constitutional requirements, achieves a legitimate law enforcement objective, and
                the information contained in the warrant has been verified and corroborated by an independent
                investigation by the Department member prior to approval.

                NOTE:           For search warrants utilizing an Unregistered Confidential Informants (UCI), the UCI
                                File will be reviewed prior to approval.

        C.      A sworn Department supervisor designated to review a search warrant will:

                1.      examine the Complaint for Search Warrant (CCMC-1-219) and the Search Warrant
                        (CCMC-1-220) in light of statutory and constitutional requirements.




S04-19 Search Warrants                                                                 Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                        Page 9 of 21
                2.      if the complaint is based upon information received from an Unregistered Confidential
                        Informant or Registered Confidential Informant, ensure:

                        a.      the guidelines established in Item IV of this directive are followed; and
                        b.      the search warrant is substantiated by claims of prior use of the particular individual.
                3.      if the complaint is based upon information received from a John Doe or is for a No-Knock
                        search warrant, ensure the guidelines established in Item IV of this directive are followed.
                4.      determine that:

                        a.      the facts alleged in the complaint are credible, reliable, and clearly indicate that an
                                investigation undertaken as a result of the information received validates an assertion
                                of probable cause.
                        b.      all facts stated in the complaint were properly obtained.
                        c.      an investigation has been thoroughly conducted in the development of the search
                                warrant to provide for the integrity of the search warrant and ensure that the
                                information is properly verified and corroborated. If additional investigation is
                                determined to be necessary, the complaint will be returned to the Department
                                member for appropriate action.
                        d.      the information concerning the place, places, person, or persons to be searched is
                                specifically and accurately described in both the Complaint for Search Warrant
                                (CCMC-1-219) and the Search Warrant (CCMC-1-220).
                        e.      the articles to be seized are described with particularity.
                        f.      the technical aspects of both the Complaint for Search Warrant (CCMC-1-219) and
                                the Search Warrant (CCMC-1-220) are correct (e.g., dates, times, spelling of names).
                        g.      probable cause for the issuance of the search warrant is stated in the complaint.
                                Probable cause is present when the facts and circumstances are sufficient to warrant
                                a person of reasonable caution to believe that a crime has been committed and that
                                evidence of the crime can be found at the premises to be searched.
                5.      interview the Department member requesting the search warrant for clarification and
                        verification.
        D.      The approving sworn Department supervisor as outlined in Item VIII-A of this directive will:

                1.      review the search warrant consistent with the guidelines outlined in Item VIII-C above.
                2.      ensure the Chicago High Intensity Drug Trafficking Area (HIDTA) is notified and the search
                        warrant information is submitted on a Chicago HIDTA Deconfliction Submission for event
                        deconfliction following the established procedures.
                3.      upon review and approval, indicate approval of both the Complaint for Search Warrant
                        (CCMC-1-219) and the Search Warrant (CCMC-1-220) by initialing with star number,
                        documenting the date and time of approval, and recording the HIDTA deconfliction number in
                        the lower-left margin of the face side of each original document and return the documents to
                        the submitting Department member.




S04-19 Search Warrants                                                                  Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                         Page 10 of 21
        E.      After approval by the appropriate Department supervisor, the member seeking to obtain a search
                warrant will:

                1.      provide the search warrant for review to a Cook County Assistant State's Attorney assigned
                        to the Felony Review Unit, Narcotics Prosecution Bureau, or City of Chicago Attorney, as
                        appropriate, using one of the following review procedures:

                        a.      Present the Complaint for Search Warrant (CCMC-1-219) and the Search Warrant
                                (CCMC-1-220) in person for review:

                                (1)     between 0900 and 1700 hours on regular court days at the Cook County
                                        State's Attorney's Office.

                                        (a)      Narcotics-related warrants will be processed by the Narcotics
                                                 Prosecution Bureau.
                                        (b)      All others will be processed by the Felony Review Unit.
                                (2)     between 1700 and 0900 hours or on court holidays to an assistant states
                                        attorney assigned to the Felony Review Unit.

                                NOTE:            The requesting officer should contact the Felony Review Unit prior
                                                 to arriving at the Cook County State's Attorney's Office.

                        b.      for narcotics-related and gambling-related search warrants, submit the Complaint for
                                Search Warrant (CCMC-1-219) and the Search Warrant (CCMC-1-220) in
                                accordance with the Department directive titled "Alternate Search Warrant
                                Approval Method."
                        c.      for search warrants alleging criminal acts in violation of the Municipal Code of
                                Chicago which carry a penalty of incarceration upon conviction, in accordance with
                                the Department directive titled "Municipal Ordinance Search Warrant Approval
                                Method."
                2.      ensure that the reviewing attorney that examines the complaint signs and enters the warrant
                        number on the original document of both the Complaint for Search Warrant (CCMC-1-219)
                        and Search Warrant (CCMC-1-220).
        F.      After review by a Cook County Assistant State's Attorney assigned to the Felony Review Unit,
                Narcotics Prosecution Bureau, or City of Chicago Attorney, the member seeking to obtain a search
                warrant will:

                1.      present the Complaint for Search           Warrant    (CCMC-1-219)     and    Search    Warrant
                        (CCMC-1-220) to a judge for signature.
                2.      ensure the date and time of the judge's approval has been recorded by the court on both
                        original documents.
                3.      print the name of the approving judge and the reviewing attorney in the lower-right margin on
                        both of the originals and prepare one copy of the Complaint for Search Warrant
                        (CCMC-1-219) and two copies of the Search Warrant (CCMC-1-220).

IX.     SEARCH WARRANT SERVICE
        A.      Prior to serving a search warrant, the search team supervisor will:

                1.      conduct a planning session with the search team members assigned to participate in serving
                        the warrant, which will include ensuring that participating Department members are
                        thoroughly familiar with:

                        a.      the purpose and scope of the search;




S04-19 Search Warrants                                                                Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                       Page 11 of 21
                        b.      the location of the search, including but not limited to the type of location, the points
                                of entry or exit, and the floor plan, if available;
                        c.      potential occupants of the location, paying special attention to potentially vulnerable
                                persons (e.g., children, elderly, persons with disabilities, people with limited English
                                proficiency);

                                NOTE:             The search team supervisor will, when appropriate, request
                                                  assistance from specialized resources, including:

                                                  (1)        Crisis Intervention Team (CIT) trained officers consistent
                                                             with the Department directive titled "Crisis Intervention
                                                             Team (CIT) Program," and
                                                  (2)        Department-authorized interpreters consistent with the
                                                             Department directive titled "Limited English Proficiency."

                        d.      each Department member's identity and assigned duties;
                        e.      the function and operation of the equipment to be used; and
                        f.      known and potential hazards likely to affect serving the search warrant.
                2.      determine if exceptions to the uniform or equipment provisions of this directive are going to
                        be requested. The search team supervisor must request prior approval from the designated
                        unit supervisor.
                3.      notify a Special Weapons and Tactics (SWAT) team supervisor, via the 24–hour SWAT desk,
                        PAX 4344, if:

                        a.      the person who is the subject of the search warrant has a violent criminal history;
                        b.      the person who is the subject of the search warrant has a history of violence against
                                the police;
                        c.      the person who is the subject of the search warrant is known to keep firearms readily
                                available;
                        d.      a large number of persons are present who are the subjects of the search warrant;
                        e.      the location is fortified;
                        f.      guard dogs or other violent dogs are present;
                        g.      a No-Knock search warrant has been issued pursuant to 725 ILCS 55/108-8; or
                        h.      there are any other circumstances, as determined by the search team supervisor,
                                that indicate a notification is appropriate.

                        NOTE:            Consistent with the Department directive titled "Special Weapons and
                                         Tactics (SWAT) Incidents," the SWAT team will be available to assist in
                                         serving search warrants city-wide that have been deemed high risk in
                                         accordance with the Warrant Service Matrix after review by a SWAT team
                                         supervisor, the SWAT Assistant Commanding Officer, SWAT Commanding
                                         Officer, or their designees.

                4.      ensure that a Search Warrant Data record is created in the CLEAR system, including the
                        completion of the:

                        a.      Personnel Assignments section.
                        b.      justification for any exception to the uniform requirements as outlined in this directive.
                                The exception and its justification will be noted in the Equipment Exception field.
                5.      review the Search Warrant Data-Part I form (CPD-41.703), ensuring that all Items for
                        Consideration have been considered.



S04-19 Search Warrants                                                                  Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                         Page 12 of 21
                6.      after a satisfactory review, submit the Search Warrant Data-Part I form (CPD-41.703)
                        electronically to the designated unit supervisor the rank of lieutenant or above for approval.
                7.      request the presence of a canine team when the focus of the warrant is narcotics and/or
                        explosives.

                        NOTE:           Search team supervisors not utilizing a canine team for these situations will
                                        justify in the appropriate case report why a canine team was not used (e.g.,
                                        canine team not available, search involved a safety deposit box).

                8.      designate a search-team member that has received Department training in the use of digital
                        cameras and uploading images to photograph images consistent with the photographing
                        procedures outlined in Item IX-E-6 of this directive.

                        NOTE:           Any unit that does not have access to a Department-issued digital camera or
                                        a Department member trained in its use will request the services of an
                                        evidence technician.

        B.      The designated unit supervisor the rank of lieutenant or above reviewing the Search Warrant Data
                form (CPD-41.703) prior to serving a search warrant will:

                1.      interview the search team supervisor and:

                        a.      determine whether the Items for Consideration have been reviewed;
                        b.      verify that all civilian dress search team members have the appropriate specialized
                                personal garments (i.e., Specialized Cap, Warrant Team Vest);
                        c.      ensure the search warrant information is submitted to Chicago HIDTA for event
                                deconfliction in accordance with the Department directive titled "Chicago HIDTA
                                Deconfliction Submissions"; and
                        d.      review the proposed plan and indicate approval electronically via the CLEAR system
                                with the exception of a No-Knock search warrant.

                                NOTE:           If the warrant is classified as a No-Knock search warrant, the search
                                                team supervisor will forward the warrant to their bureau chief via
                                                their chain of command for review of the proposed plan and
                                                indication of approval electronically via the CLEAR system.

                2.      ensure Warrant Team Vests are made available to all civilian dress members of the search
                        team from the unit supply.
        C.      Before entering the location described in the search warrant, the search team supervisor will ensure
                that:

                1.      each participating member is wearing body armor and has a Department-issued radio;
                2.      each participating member is assigned a functioning body worn camera and is following
                        policies and procedures in accordance with the Department directive titled "Body Worn
                        Cameras," including the activation to record law-enforcement-related activities.
                3.      a sworn member of the rank of lieutenant or above is present on-scene for the full duration of
                        the search warrant being served;
                4.      a sworn female member is present during the service of the search warrant and is available
                        for any search warrant assignment, including for occupant security and searches;
                5.      the premises to be searched are in fact those described in the search warrant;
                6.      the search warrant is being served within 96 hours of issuance;




S04-19 Search Warrants                                                               Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                      Page 13 of 21
                7.      each participating civilian dress member required to wear the cap and the vest is wearing the
                        items;
                8.      two entry officers are attired in the prescribed seasonal field uniform of the day;
                9.      at least one member of the search team has a Department-issued radio operating on the
                        zone frequency of the location to be searched;
                10.     coordination of communications is established. Members of the search team may use
                        authorized walkie-talkie radios or use specialized frequencies of personal radios intended to
                        be operated in walkie-talkie mode; and
                11.     the following notifications are made prior to serving the search warrant:

                        a.      The Office of Emergency Management and Communications (OEMC) dispatcher;
                        b.      The watch operations lieutenant of the district of occurrence; and
                        c.      The designated unit supervisor/watch operations lieutenant of the search team.
        D.      At the time of serving the search warrant:

                1.      the search team supervisor will:

                        a.      ensure all Department members' body worn cameras (BWC) are activated to event
                                mode to record the service of the search warrant in accordance with the Department
                                directive titled "Body Worn Cameras."
                        b.      ensure the Department members serving the search warrant adhere to the Knock
                                and Announce Rule and 725 ILCS 5/108-8. When applicable, the presence of the
                                search team will be announced and the residents of the location will be given a
                                reasonable opportunity to allow entry.

                                NOTE:            The search team supervisor will ensure the compliance with the
                                                 Knock and Announce Rule is documented in the Post-Service or
                                                 Returned Warrant Data record.

                        c.      personally coordinate the movements and activities of team members.
                        d.      ensure that any searches of persons present at the location where the search
                                warrant is being served are conducted in accordance with the Department directive
                                titled "Processing Persons Under Department Control."
                        e.      ensure a member of the search team promptly presents a copy of the Search
                                Warrant (CCMC-1-220) to the person named in the warrant or, in that persons
                                absence, the person in charge of the premises. If no one is present at the site of the
                                search, a copy of the Search Warrant (CCMC-1-220) will be left at the place from
                                which articles are seized. If no articles are seized, a copy of the Search Warrant
                                (CCMC-1-220) will be left in a conspicuous location on the premises.
                        f.      ensure that OEMC is promptly notified of all firearms pointing incidents that occur
                                while serving the search warrant in accordance with the Department directive titled
                                "Firearm Pointing Incidents." The OEMC notification will include the Radio
                                Identification/Beat Number of the Department member or members who pointed a
                                firearm at a person.

                                NOTE:            The firearm pointing incident notification does not include
                                                 Department members assigned as a Special Weapons and Tactics
                                                 (SWAT) Team member who point a firearm at a person during the
                                                 course of a designated SWAT incident.

                2.      if evidence of a clandestine laboratory exists, the search team supervisor will ensure the
                        procedures outlined in the Department directive titled "Processing Narcotics Cases" are
                        followed.


S04-19 Search Warrants                                                                  Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                         Page 14 of 21
        E.      Upon securing the premises and determining the situation is under control:

                1.      the search team supervisor will ensure notifications are made to the following:

                        a.      the OEMC dispatcher;
                        b.      the watch operations lieutenant of the district of occurrence;
                        c.      the designated unit supervisor/watch operations lieutenant of the search team;
                        d.      the police agency having immediate jurisdiction that a search warrant has been
                                served, if outside the City of Chicago;
                        e.      DCFS, if children are present and the search warrant reveals an unsecured firearm,
                                easily accessible narcotics, or the inside residence is deemed injurious; and
                        f.      the Office of Communications for all search warrants for real property or locations
                                where occupants could be present.
                2.      if a Department member becomes aware the search warrant was a wrong raid or served at a
                        location that is different than the location listed on the search warrant, that member will
                        immediately notify the search team supervisor. The search team supervisor will ensure a:

                        a.      Log Number is generated in accordance with the Department directive titled
                                "Complaint and Disciplinary Procedures"; and
                        b.      City Claims Notification form (CPD-11.719) is completed in accordance with the
                                Department directive titled "City Claims Notification Program."
                        c.      notification is made to the following:

                                (1)      the watch operations lieutenant of the district of occurrence;
                                (2)      the designated unit supervisor/watch operations lieutenant of the search
                                         team;
                                (3)      the Office of Communications;
                                (4)      Office of Community Policing, Crime Victim Services Section.
                3.      if children are present, Department members will maintain a sensitive approach and use due
                        care to safeguard the emotional and physical well-being to minimize trauma following a
                        search warrant being served.

                        a.      The search team supervisor will ensure the presence of children during a search
                                warrant is documented in the Post-Service or Returned Warrant Data record.
                        b.      When determining the appropriateness of applying handcuffs or other physical
                                restraints to children, Department members will consider:

                                (1)      the totality of the circumstances, including, but not limited to, the nature of
                                         the incident and the child’s age, physical size, actions, and conduct, when
                                         known or objectively apparent to the member, and
                                (2)      whether such restraints are necessary to provide for the safety of the child,
                                         the Department member, or others.
                4.      all evidence collection will be the responsibility of the evidence officer.

                        a.      While on the scene of the warrant, only the evidence officer or search warrant
                                supervisor will handle recovered currency during a search.
                        b.      Bulk amounts of United States currency subject to inventory will be sealed at the
                                scene in a Currency Inventory Bag (CPD-41.720) and processed in accordance with
                                the Department directive titled "Inventorying Money.”

                                (1)      For the purposes of this directive, a bulk amount of United States currency is
                                         defined as an amount that is not readily determined on the scene.



S04-19 Search Warrants                                                                   Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                          Page 15 of 21
                                (2)      Currency inventory bags will not be used for money suspected of having
                                         evidentiary value (e.g., commingled "1505" funds, proceeds of a robbery).
                5.      the canine team will be used for narcotics or explosives detection before the search team
                        conducts the search, if requested.
                6.      the designated member will:

                        a.      ensure the correct date and time stamp is added to all digital images.
                        b.      photograph the following:

                                (1)      the interior of the premises after it is secured and before it is searched;
                                (2)      articles seized while serving the search warrant;

                                         NOTE:              When feasible, articles will be photographed in the locations
                                                            they were discovered prior to recovery.

                                (3)      the premises after the search is completed; and
                                (4)      the point of entry at the time the scene is safe and secure and when the
                                         search warrant team departs from the premises.
                7.      the evidence officer will:

                        a.      record all articles recovered from the search on an Evidence Recovery Log
                                (CPD-41.124);
                        b.      sign the form in the box marked “Recovered by: Name and Star No.”; and
                        c.      submit the form to the search team supervisor.
                8.      the search team supervisor will:

                        a.      review the Evidence Recovery Log (CPD-41.124) and sign it in the box marked
                                “Witnessed by: Name and Star No.”;
                        b.      if the location is occupied, request the on-scene person to sign the form in the box
                                marked “Acknowledged By.” If refused, check the appropriate box;
                        c.      leave the Pink Copy—Location of Warrant copy of the log form at the location of the
                                search; and
                        d.      inventory the White Copy—Inventoried copy of the log form as part of the evidence in
                                the case.
                9.      if an owner, resident, or other responsible party is not present while the search warrant was
                        being served, the search warrant supervisor will ensure the point of entry is secured to
                        reasonably restrict unlawful entry into the location.
        F.      Following a search warrant being served:

                1.      the Department member who obtained the search warrant will:

                        a.      submit the appropriate case report or Supplementary Report form (CPD-11.411-A),
                                or (CPD-11.411-B) for personnel assigned to the Bureau of Detectives, regardless of
                                whether the search resulted in the seizure of property or contraband. This report will
                                document that a search warrant was obtained and served.

                                NOTE:                Information, evidence, or testimony used to obtain the search
                                                     warrant that is documented in the Complaint for Search Warrant
                                                     (CCMC-1-219) need not be restated in this report.

                        b.      generate a Post-Service or Returned Warrant Data record in the CLEAR system.




S04-19 Search Warrants                                                                  Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                         Page 16 of 21
                        c.      generate a printout of the Sketch Page of the Search Warrant Data record
                                (CPD-41.703) and complete that portion of the record by hand.
                        d.      request that the search team supervisor review the record in CLEAR and the
                                completed Sketch Page. Upon a satisfactory review, the member will submit the
                                record electronically to the designated unit supervisor the rank of lieutenant or above
                                for approval. The Sketch Page will be submitted to the search team supervisor for his
                                or her signature and then forwarded to the designated unit supervisor the rank of
                                lieutenant or above for final approval.

                                NOTE:           The Post-Service or Returned Warrant Data record must be
                                                approved in the CLEAR system before a related inventory can be
                                                submitted for approval.

                2.      the search team supervisor will:

                        a.      review the completed Post-Service or Returned Warrant Data record in the CLEAR
                                system and ensure it contains, when appropriate, the:

                                (1)     documentation of the compliance with the Knock and Announce Rule.
                                (2)     presence of children during the service of the search warrant.
                                (3)     identified damage or other property concerns.
                        b.      review the completed Sketch Page, indicate approval by his or her signature, and
                                forward it to the designated unit supervisor the rank of lieutenant or above for final
                                approval.
                        c.      whenever cannabis, controlled substances, or other items of contraband are found in
                                unusual locations, after review by the designated unit supervisor, forward a copy of
                                the Post-Service or Returned Warrant Data record, including the Sketch Page, to the
                                Deputy Chief, Training and Support Group.
                        d.      ensure the designated member inventories all digital images as an attachment to the
                                inventory utilizing the eTrack inventory system:

                                (1)     The designated member will inventory a photocopy of the original Search
                                        Warrant (CCMC-1-220) (excluding the Complaints for Search Warrants
                                        (CCMC-1-219)) and include all digital images as an attachment to this
                                        inventory.
                                (2)     After the digital images are entered into the eTrack system and approved by
                                        a supervisor, the designated member will delete the images from the digital
                                        camera memory card.
                        e.      personally conduct a post-service evaluation session with all members who
                                participated in developing and serving the search warrant to identify any tactical,
                                equipment, or training concerns. The search team supervisor will ensure
                                documentation of the post-service evaluation session is submitted to the designated
                                unit supervisor the rank of lieutenant or above for review and included in the unit
                                search warrant file.
                3.      the designated unit supervisor the rank of lieutenant or above will review the Post-Service or
                        Returned Warrant Data record and the Sketch Page and indicate his or her review and
                        approval, as necessary. The Sketch Page will be returned to the search team supervisor for
                        inclusion in the unit warrant file.

X.      SEARCH WARRANT RETURN
        A.      After a search warrant has been served and:

                1.      an arrest is made, the original Complaint for Search Warrant (CCMC-1-219) and Search
                        Warrant (CCMC-1-220) will be attached to the court complaint and listed below the arrestee's


S04-19 Search Warrants                                                               Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                      Page 17 of 21
                        name and charges on the next unshaded line of the Court Complaint Transmittal Listing
                        (CPD-11.551).
                2.      no arrest is made, the original Complaint for Search Warrant (CCMC-1-219) and Search
                        Warrant (CCMC-1-220) will be returned to the issuing court through the use of a Court
                        Complaint Transmittal Listing (CPD-11.551) within twenty days of service. The returned
                        warrant will be identified on the transmittal by entering the address where the warrant was
                        served and the search warrant number (e.g., 2500 East Madison Street, Search Warrant
                        Number SW12345). When no arrest is made and items are seized and inventoried, a copy
                        of the eTrack inventory records will also be submitted to the issuing court.
        B.      In both instances when an arrest is made or when no arrest is made, a secondary Court Complaint
                Transmittal (CPD 11.551), including a copy of the Complaint for Search Warrant (CCMC-1-219) and
                Search Warrant (CCMC-1220), will be prepared and forwarded to the court room of the judge
                issuing the search warrant within twenty days of service. The "Miscellaneous" line of the Court
                Complaint Transmittal will identify:

                1.      the address where the warrant was served, and
                2.      if the search warrant was a wrong raid incident. A wrong raid is:

                        a.      a search warrant that is served at a location that is different than the location listed on
                                the search warrant; or
                        b.      an incident where a Department member serving a search warrant encounters,
                                identifies, or should reasonably have become aware of circumstances or facts that
                                are inconsistent with the factual basis for the probable cause documented and used
                                to obtain the search warrant.

                NOTE:           When an arrest is made, a copy of the required court documents for arrestee will
                                also be submitted to the court room of the judge issuing the search warrant.

        C.      When a search warrant has not been served within 96 hours of issuance, the search warrant will
                be signed by the returning officer and returned to the clerk of the court within twenty days.

                1.      The Search Warrant (CCMC-1-220) will be returned using a Court Complaint Transmittal
                        Listing (CPD-11.551) and identified by entering both the address of the location and the
                        States Attorney's Warrant Number in the space provided for the defendant's name on the
                        transmittal.
                2.      Both a Search Warrant Data-Part I form (CPD-41.703) and a Post-Service or Returned
                        Warrant Data record will be created in the CLEAR system to document the existence of the
                        warrant.

XI.     PROPERTY DISPOSITION
        A.      The evidence officer will ensure:

                1.      all other items seized are inventoried in accordance with the Department directive titled
                        “Processing Property Under Department Control.”
                2.      procedures are initiated in accordance with the Department directives titled “Seizure And
                        Forfeiture Of Vehicles, Vessels, and Aircraft” and “Internal Revenue Service
                        Notification Procedures” relative to property or monies subject to a forfeiture hearing.
        B.      The recovering officer will request the prosecuting attorney obtain a court order, when necessary, to:

                1.      authorize the retention of the seized property by the Department for the purposes of
                        investigation or scientific analysis;
                2.      have the seized property impounded by the court and turned over to the court clerk pending
                        final disposition;
                3.      return the seized property to its legal owner; or


S04-19 Search Warrants                                                                  Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                         Page 18 of 21
                4.      dispose of the seized property.

XII.    UNIT RESPONSIBILITIES
        A.      Search Warrant File

                1.      Search warrant files will:

                        a.      contain the information, reports, and documents from the independent investigation
                                to verify and corroborate the information used in developing the search warrant.
                        b.      be secured and stored in the unit that obtained the search warrant and maintained in
                                accordance with the existing records-retention schedule.
                2.      Upon the service or the return of a search warrant, the unit member who obtained the warrant
                        will:

                        a.      enter the RD number and the Property Inventory number(s), if applicable, on the copy
                                of the Search Warrant (CCMC-1-220) that will be retained in the unit file; and
                        b.      forward this copy of the Search Warrant (CCMC-1-220), a copy of the Complaint for
                                Search Warrant (CCMC-1-219), and the approved Sketch Page to the exempt unit
                                commanding officer.
                3.      The designated unit supervisor the rank of lieutenant or above will ensure the appropriate
                        information is entered on the Search Warrant Log (CPD-11.426) prior to filing.
                4.      The exempt unit commanding officer will:

                        a.      review the forms and forward them to the designated unit supervisor to be included in
                                the files maintained in the unit.
                        b.      ensure a copy of the unit search warrant file is provided to the appropriate reviewing
                                Department unit or investigating agency for any wrong raid or any alleged,
                                suspected, or apparent violations of the Rules and Regulations of the Chicago Police
                                Department, directives, or orders by any sworn or civilian Department members while
                                developing, preparing, or serving a search warrant.
        B.      Specialized Personal Garments

                1.      Designated units will maintain a supply of Warrant Team Vests for temporary distribution
                        while serving search warrants.

                        a.      Designated units within the Bureau of Detectives and Bureau of Counterterrorism
                                include:

                                (1)      each area headquarters; and
                                (2)      units designated by the Chiefs, Bureau of Detectives, and Bureau of
                                         Counterterrorism.
                        b.      Designated units within the Bureau of Patrol include:

                                (1)      each district; and
                                (2)      units designated by the Chief, Bureau of Patrol.
                        c.      Additional units will be designated by the appropriate bureau chief or exempt-rank
                                Department member.
                2.      Designated unit supervisors are responsible for securing, distributing, and maintaining the
                        unit supply of Warrant Team Vests.
                3.      Search team members requiring temporary issuance of a Warrant Team Vest will:

                        a.      sign out the item on the Personal Equipment Log (CPD-21.919) at the unit issuing
                                the item; and



S04-19 Search Warrants                                                                  Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                         Page 19 of 21
                        b.      return the item to the issuing unit upon serving the search warrant.
                4.      Warrant Team Vests will only be issued directly to personnel assigned to units designated by
                        the Chief, Bureau of Counterterrorism, in accordance with the Department directive titled
                        "Departmental Specialized Personal Garments."
                5.      Specialized Caps will be distributed to authorized personnel in accordance with the
                        Department directive titled "Departmental Specialized Personal Garments."
          C.    The Office of Community Policing, Crime Victim Services Section, will provide any available
                Department assistance or services when notified of a wrong raid or a search warrant that was served
                at a location that is different than the location listed on the search warrant.

(Items indicated by italic/double underline were added or revised)




Authenticated by: KC

                                                               David O. Brown
                                                               Superintendent of Police

20-056 JAB/MWK



PHONE BOOK ENTRIES:

     1.    Equipment and Supply Section
           1869 W. Pershing 4th fl
     2.    SWAT Unit
           PAX 4344
     3.    Cook County State's Attorney - Felony Review
           2650 S. California Ave., Room 14C10
           773-674-3020
     4.    Cook County State's Attorneys - Narcotics Prosecutions
           Bureau
           (773) 869-2726
           0900 hours and 1700 hours, on regular court days.


GLOSSARY TERMS:

     1.        Consent to Search Incident

               A.       An incident where Department members obtain verbal or written permission to search a
                        residence or other private property, not accessible to the public, for specific property or
                        individuals.

                        NOTE:           An incident where verbal consent to search is obtained by a
                                        Department member to search a vehicle pursuant to a traffic or
                                        investigatory stop is not a consent to search incident.




S04-19 Search Warrants                                                                Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                       Page 20 of 21
    2.         Verbal Consent to Search

               Verbal permission given to Department members to obtain access to and search a residence or other
               private property not accessible to the public by a member of the public who has the legal authority to
               give consent.


    3.         Written Consent to Search

               Written permission given to Department members to obtain access to and search a residence or other
               private property not accessible to the public by a member of the public who has the legal authority to
               give consent, which is documented and approved on a Consent to Search form.


ADDENDA:

    1.    S04-19-01    -   Consent to Search Incidents
    2.    S04-19-02    -   Alternative Search Warrant Approval Method
    3.    S04-19-03    -   Municipal Ordinance Search Warrant Approval Method
    4.    S04-19-04    -   Chicago HIDTA Deconfliction Submissions
    5.    S04-19-05    -   Electronic and Evidentiary Search Warrants




S04-19 Search Warrants                                                              Current as of 14 May 2021:1055 hrs
© Chicago Police Department, May 2021                                                                     Page 21 of 21
